Whaley, Judge,
delivered the opinion of the court:
In some respects this case is Iron Works, which came to the court under the same Senate bill and the same congressional reference, viz, Senate bill 8533, June 6, 1910, and Senate Resolution 269 of June 21, 1910. The petition herein was filed December 15, 1910, two days after that of the Union Iron Works. The Union Iron Works dase was decided April 10, 1933, no. 15014, Cong., and in 77 C.Cls. 467.
The opinion in the Union Iron Works case is applicable here and need not be repeated. The claim is for a gratuity and plaintiff is not entitled to relief in this court on legal or equitable grounds. Plaintiff’s claim for relief is therefore solely a matter for Congress.
It is ordered that the special findings of fact and conclusion of law, together with this opinion, be transmitted to the Senate, in accordance with the act of March 3, 1911, 36 Stat. 1087, 1138 (section 151 of the Judicial Code; section 257, title 28, of the United States Code), amending the act of March 3, 1887, 24 Stat. 505, 507.
Williams, Judge; LittletoN, Judge; GreeN, Judge; and Booth, Chief Justice, concur.